Citation Nr: 0207969	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  00-24 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim that the character of his 
discharge is not a bar to Department of Veterans Affairs (VA) 
benefits, and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The appellant had service from July 1965 to September 1969.  

In a decision dated in October 1997, the Board of Veterans' 
Appeals (Board) decided that the character of the appellant's 
discharge from service is a bar to VA benefits.  The 
appellant did not appeal that decision.  

In June 1998, the appellant filed a request to reopen his 
claim.  He testified at an April 1999 hearing at the VA 
Regional Office (RO) in North Little Rock, Arkansas.  In an 
Administrative Decision dated in April 2000, the RO 
determined that the appellant's discharge was issued under 
conditions other than honorable for VA purposes and that he 
is not entitled to health care under Chapter 17, Title 38 of 
the United States Code for any disabilities determined to be 
service connected.  The appellant's disagreement with the 
character of discharge determination led to this appeal.  He 
testified before the undersigned Member of the Board at a 
hearing held at the RO in October 2001.  

In correspondence received at the Board, the appellant 
indicated that he is seeking a Purple Heart medal from VA for 
a snake bite injury in service.  The Board advises the 
appellant that military decorations and medals are awarded by 
the service department and not by VA.  


FINDINGS OF FACT

1.  In an October 1997 decision, the Board concluded that the 
character of the appellant's discharge from service is a bar 
to the award of VA benefits; the appellant did not appeal 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

2.  Evidence submitted since the Board's October 1997 
decision bears directly and substantially upon the specific 
matter under consideration; is not merely cumulative of 
previously submitted evidence; and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  During service, the appellant was absent without official 
leave (AWOL) for a total of 414 days.  

3.  In March 1969, a general court-martial adjudged the 
appellant AWOL from on or about December 30, 1967, to on or 
about November 11, 1968, a continuous period of 321 days; the 
appellant was sentenced to be confined at hard labor for one 
year and dishonorably discharged from service.  

4.  In November 1975, the appellant was granted a clemency 
discharge pursuant to Presidential Proclamation Number 4313.  

5.  The appellant has not been shown to have been insane at 
any time during service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's final October 1997 
decision is new and material, and the appellant's claim that 
the character of his discharge from service is not a bar to 
the award of VA benefits is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 
(2001).  

3.  The character of the appellant's discharge from service 
is a bar to the award of VA benefits.  38 U.S.C.A. § 5303 
(West 1991); 38 C.F.R. §§ 3.12, 3.354 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen a claim that the character 
of his discharge from service is not a bar to the award of VA 
benefits.  As indicated in the Introduction, that claim was 
denied by the Board in an October 1997 decision.  

In essence, the appellant contends that compelling 
circumstances including the need to see his family knowing 
that he might be killed, the stress of combat, racial tension 
and brutal treatment while in the stockade combined to cause 
him to be absent at different times and for prolonged periods 
during service.  He maintains that because of his emotional 
problems, both post-traumatic stress disorder (PTSD) and 
immature personality he was, in effect, insane as that term 
is defined in 38 C.F.R. § 3.354.  

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority that may be relevant 
to this claim, in particular the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)].  The Board 
will then describe the factual background of this case.  
Finally, the Board will analyze the issue on appeal and 
render a decision.  

Pertinent Law and Regulations

Character of discharge

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'"  Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2001).  

The discharge or dismissal by reason of the sentence of a 
general court-martial of any person from the Armed Forces, or 
the discharge of any such person on the ground that such 
person was a conscientious objector who refused to comply 
with lawful orders of competent miliary authority, or as a 
deserter, or on the basis of an absence without authority 
from active duty for a continuous period of at least one 
hundred and eighty days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the Secretary of VA that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under the laws administered by the Secretary of VA based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to section 1553 of 
title 10 of the United States Code.  38 U.S.C.A. § 5303(a).  
If it is established to the satisfaction of the Secretary of 
VA that, at the time of the commission of the offense leading 
to a person's court-martial or discharge, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated.  
38 U.S.C.A. § 5303(b).  

The provisions of 38 C.F.R. § 3.12 (2001) state, in pertinent 
part, that:

(a)  If the former service member did not die in 
service, pension, compensation or dependency and 
indemnity compensation is not payable unless the 
period of service on which the claim is based was 
terminated by discharge or release under 
conditions other than dishonorable.  (38 U.S.C. 
§ 101(2)).  A discharge under honorable 
conditions is binding on VA as to character of 
discharge.  
(b)  A discharge or release from service under 
one of the conditions specified in this section 
is a bar to the payment of benefits unless it is 
found that the person was insane at the time of 
committing the offense causing such discharge or 
release or unless otherwise specifically 
provided.  (38 U.S.C. § 5303(b)).
(c)  Benefits are not payable where the former 
service member was discharged or released under 
one of the following conditions:  
      (1)  As a conscientious objector ....
      (2)  By reason of the sentence of a general 
court-martial.
      (3)  Resignation by an officer for the good 
of the service.  
      (4)  As a deserter.  
      (5)  As an alien .... 
      (6)  By reason of a discharge under other 
than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a 
continuous period of at least 180 days.  This bar 
to benefit entitlement does not apply if there 
are compelling circumstances to warrant the 
prolonged unauthorized absence. ...  However, if a 
person was discharged or released by reason of 
the sentence of a general court-martial, only a 
finding of insanity (paragraph (b) of this 
section) or a decision of a board of correction 
of records established under 10 U.S.C. 1552 can 
establish basic eligibility to receive VA 
benefits.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  

Standard of review

The Court has stated that a person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated has attained the status of veteran.  D'Amico v. 
West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 
F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  



Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The VCAA

On November 9, 2000, during the pendency of the appellant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The 
VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA specified that that except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
amended regulations otherwise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  66 Fed. Reg. 45,620.  In its discussion of the 
scope and applicability of the regulations, VA stated that 
except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.  VA went 
on to state that it would apply the new regulations to any 
claim pending but not decided by VA as of November 9, 2000.  
Id.  

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  In this 
regard, the Board notes that the VCAA appears to have left 
intact the requirement that an appellant must present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).  The amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply, however, 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620.  Because the appellant's application to 
reopen his previously denied claim was filed in June 1998, 
which was well before August 29, 2001, the former provisions 
of 38 C.F.R. § 3.156(a) outlined earlier are for application 
in this case.  

The Board notes that the Court has recently held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as amended, which pertain to VA's duty to notify 
a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  Quartuccio v. Principi, No. 
01-97, 2002 U.S. App. Vet. Claims LEXIS 443 (Vet. App. June 
19, 2002).     

Factual Background

The Board will briefly review the evidence of record at the 
time of the Board's October 1997 decision that the character 
of the appellant's discharge from service is a bar to VA 
benefits.  Following this review, the Board will outline the 
evidence added to the record since the Board's October 1997 
denial of the appellant's claim.  

Evidence previously of record

Available service medical records included the appellant's 
enlistment examination report dated in July 1965, which 
includes no history, complaint, finding or diagnosis of 
psychiatric disability.  The record also included two DA 
Forms 2173, Statement of Medical Examination and Duty Status.  
One form, dated in June 1966,  shows that the appellant was 
treated for a snake bite, and the other form, dated in 
November 1966, shows that he was treated for a back injury.  
On each form, the medical officer indicated it was his 
medical opinion that the appellant was mentally sound at the 
time of the injury.  

Also of record was the appellant's DA Form 20, Enlisted 
Qualification Record, and a DA Form 20B, Insert Sheet to DA 
Form 20, Record of Court-Martial Conviction.  The file also 
included:  DD Form 214, Department of Defense Armed Forces of 
the United States Report of Transfer or Discharge; OPO-EPEEA 
Form 261, Waiver Analysis Work Sheet, dated in November 1972; 
a certificate signed by the Attorney General granting a 
clemency discharge, dated in November 1975; and a DD Form 
215, Correction to DD Form 214, Report of Separation From 
Active Duty, dated in December 1975.  

These forms and certificates show that the appellant had 
service from July 1965 to September 1969.  He received non-
judicial punishment for AWOL from April to May 1966.  
Thereafter, the appellant served as a rifleman in Vietnam and 
was awarded the Combat Infantry Badge.  

In May 1967, he was adjudged by a special court-martial to 
have wrongfully possessed approximately 6.5 grams of 
marijuana.  He was reduced in grade and required to forfeit a 
portion of his pay for six months.  He was AWOL from May to 
July 1967.  The Waiver Analysis Worksheet shows that he was 
in confinement from late July to early December 1967.  The DA 
Form 20B, Record of Court-Martial Conviction shows that in 
December 1967 a special court martial adjudged him AWOL from 
late May to late July 1967; the sentence as approved was 
forfeiture of a portion of his pay for 3 months and 
confinement at hard labor for 3 months.  

The Waiver Analysis Worksheet also shows that he was AWOL for 
192 days from late December 1967 to the date in July 1968 
that would have been his expiration of term of service (ETS) 
and from the following day in July 1968 to mid-November 1968, 
for a total of 321 continuous days AWOL from late December 
1967 to mid-November 1968.  For this absence, a general 
court-martial sentenced the appellant to confinement at hard 
labor for one year, forfeiture of all pay and allowances and 
dishonorable discharge from the service.  The appellant's 
DD214 shows his character of discharge as under conditions 
other than honorable.  

The DA Form 20 shows that the appellant received five 
excellent conduct ratings between July 1965 and June 1966 and 
that he received unsatisfactory conduct ratings in December 
1967 and July 1968.  The Waiver Analysis Worksheet reports 
that the diagnosis at an October 1969 neuropsychiatric 
evaluation was immature personality, chronic, moderate, 
manifested by nomadic habits, uncertain life goals, 
indecisiveness, immaturity, impulsive behavior and defective 
judgment under stress.  

A certificate signed by the Attorney General, dated in 
November 1975, granted the appellant executive clemency in 
furtherance of Presidential Proclamation 4313.  The DD215 
dated in December 1975 states that it corrects the 
appellant's original DD Form 214 to include addition of the 
DD 1953A Clemency Discharge issued pursuant to Presidential 
Proclamation No. 4313.  It also notes the deletion of a DD 
Form 215 dated in December 1972.  

The evidence of record in October 1997 also included reports 
of VA medical and psychiatric examinations conducted in 
February 1994.  At the psychiatric examination, the appellant 
reported that upsetting episodes in service included a fall 
from a cliff when he injured his back, a snake bite and the 
associated difficulties in being evacuated from the field and 
witnessing beating and shootings of Vietnamese civilians.  
The diagnosis was post-traumatic stress disorder (PTSD), 
chronic.  

The transcript of a hearing before a Board member in May 1997 
was also of record.  At the hearing, the appellant testified 
that he fully expected to be wounded or killed in Vietnam and 
therefore took 30 days time off to visit his father and 
grandfather before reporting to the Army terminal to go to 
Vietnam.  He testified that he expected to be punished for 
that.  He testified that he knew for sure that after his 
combat experiences that he wasn't a sane person.  He said 
that in order to avoid any further stress or further combat 
situations he went AWOL in Vietnam.  He testified that he 
felt he had to get away and be by himself and just be rid of 
the hassle.  The appellant testified that while AWOL he was 
in-country in Vietnam.  He said he would come from the jungle 
and go to the post exchange and mess halls to get food and 
then go back out in the jungle.  He said that most of the 
time he was on post.  He said that he would sometimes stay in 
a transit company and pull details there.  He testified that 
he would just get in the company formations and go on 
details, and that way he would get to eat.  He testified that 
he was AWOL in-country for about nine months.  

The appellant testified that he was apprehended, court-
martialed and locked up in the stockade.  He testified there 
had been a recent race riot in the stockade and that he was 
sent to disciplinary confinement for a minor infraction.  The 
appellant requested that the Board consider two factors, his 
performance ratings up to the time he went AWOL and his 
actual experiences in the different operations in which he 
participated.  He testified that he thought those operations 
altered his perspective and rendered him a changed person.  
He pointed out that his diagnosis had included defective 
judgment under stress.  

The October 1997 Board decision

The Board's October 1997 decision in essence denied the 
appellant's claim on two bases.  First, it observed that he 
was AWOL for a period in excess of 180 days, and denied the 
claim based on the application of 38 C.F.R. § 3.12(c)(6), 
with no compelling circumstances to warrant the prolonged 
unauthorized absence.  Secondly, the Board concluded that in 
any event the appellant's claim was denied under the 
provisions of 38 C.F.R. § 3.12(c)(2), since he had been 
discharged by reason of the sentence of a general court-
martial.  The Board specifically found that the appellant had 
not been shown to have been insane at any time during 
service.  
The appellant did not appeal the Board's decision to the 
Court.


The additional evidence

As noted above, the appellant filed to reopen his claim in 
June 1998.  At a RO hearing in April 1999, the appellant 
testified that before service he had no emotional problems 
and had not been diagnosed as having a personality disorder 
or any kind of depressive disorder by a psychiatrist or 
anyone else.  He testified that he thought the stress of 
combat and all that he had seen in Vietnam could have 
affected his emotional stability and that this and his 
immaturity were factors that caused him to go AWOL.  He 
testified that when he went AWOL he was having flashbacks, 
nervousness, feelings of remorse and not sleeping well.  He 
testified that he thought that all the stressful events he 
had experienced together with his personality problems may 
have been one of the major reasons he went AWOL.  The 
appellant testified that he thought that after combat, but 
while he was still in Vietnam, his emotional symptoms were 
severe enough to cloud his judgment, controlled his thoughts 
and affected his logic to the extent that they overcame any 
concerns about feeling fear of retribution, punishment or 
dismissal from the service.  He testified that he thought 
that when he was AWOL or when he went AWOL he was having some 
of the symptoms that doctors 30 years later confirmed as 
PTSD.  

The appellant testified that he was hospitalized after he 
fell off the cliff and when he was passing blood in his 
urine.  He testified that when he was released from the 
hospital, would start back to his unit but would stop in 
town.  He testified that when he was in town, he would get 
involved in alcohol, drugs and women and the next thing he 
would know it would be the next day.  He said this would 
happen day after day and then he would not go back because he 
knew his hospital release date.  He testified that he did not 
know why he did not want to go back to his unit.  He said 
that during the time he was AWOL he lived both off post and 
on post and would walk around in plain view of everybody.  He 
said that he lived in a dream world back then.  He testified 
that during his long AWOL period his frame of mind was that 
he wondered when this AWOL would end.  He said that he knew 
that he could end it and that his frame of mind was that he 
would be glad when it was over but that he could not do it.  
He testified that he was on drugs and doing a lot of drugs 
and at the time it was a good time, especially the opium.  He 
testified that after he had been AWOL approximately eleven 
months he was apprehended on post in the club for enlisted 
men.  

The appellant testified that he had a discussion with a 
psychologist while he was in the Long Binh jail.  The 
appellant testified that he did not know whether that 
psychologist came up with a medical judgment or diagnosis but 
that someone had said that under stress his judgment was 
defective.  He testified that while he was in the military he 
never saw a psychiatrist or talked to a doctor about any type 
of nervous condition except during an Article 32 
investigation.  The appellant testified that his general 
court-martial was automatically appealed and that his 
commanding general only approved a bad conduct discharge, 
which is essentially the same thing as he was given 
initially.  

At the hearing, the appellant testified that following an 
auto accident after service he mentioned to a psychologist 
that when his car was hit from behind by a tractor trailer he 
thought he was back in Vietnam.  The appellant said that 
nothing came of it; he said he thought the psychologist might 
have told him to see VA or something like that.  The 
appellant testified that he could not find or remember the 
psychologist's name.  

Subsequent to the hearing, the RO received a statement from a 
friend of the appellant and a statement from the appellant's 
grandmother.  The friend reported that the appellant suffered 
from very bad dreams and had problems sleeping.  She also 
reported that when she had worked with the appellant years 
earlier she noticed that he became very scared when someone 
walked up behind him to talk to him.  She said that for days 
at a time the appellant would not speak unless spoken to and 
was tense all the time.  She said she knew that the appellant 
needed medical help.  

The appellant's grandmother stated that she raised him and 
that before he left for service he was an innocent, friendly 
and outgoing boy, but that when she saw him after service in 
September 1969, he had become alcoholic and used drugs and 
had never been the same.  She said he had spells of 
moodiness, depression, bad sleeps and long periods of being 
out of contact with family and friends.  

At his hearing in October 2001, the appellant testified that 
while he was in the Long Binh stockade in 1967, he was in a 
verbal altercation with a guard and it turned into a fight.  
He testified that other guards joined in and that he was 
handcuffed, beaten and kicked by the guards.  The appellant 
testified that he was put in a six by six steel container 
overnight and was beaten again the next day.  He testified 
that this was repeated on the following days and that on the 
fourth day he considered running his head into the side of 
the steel wall of the container hoping that would get him 
some relief.  He testified that on the fourth morning he had 
a hearing with the commandant of the stockade who said he 
would have the treatment stopped.  He testified that he was 
then put in disciplinary segregation and from there five 
guards took him in handcuffs to the shower.  There a guard 
removed the shower head and held the appellant's mouth and 
nose in a solid stream of water while two other guards beat 
him in the face and body.  The appellant testified that he 
struggled and tried to spit on the guards as they dragged him 
back to his cell  He testified that the guards immediately 
repeated the shower episode, but that after that he was tame.  
The appellant testified that after the beating in the shower 
there was swelling about the size of a softball in his waist 
area.  He testified that although he did not go on sick call 
or ask to go to the hospital, he was taken from the stockade 
to the hospital.  He said that he did not know what the 
doctor was told about the injury but that the doctor did not 
ask him how it happened.  

The appellant testified that later a guard accused him of 
talking about what happened and told him that if he heard 
anything else out of him, he would have his neck broken.  He 
also testified that he was later questioned by an FBI 
investigator and someone in a military uniform who was from 
outside of the stockade.  He testified that the stockade 
commandant came in and threatened to break anyone who 
testified against a guard.  The appellant testified that he 
was later told that he would not have the witness on his 
behalf.  He also testified that he could hear other prisoners 
being beaten and that he felt he always had to be alert 
because when the guards walked by his cell, he did not know 
whether they would open the door and rush in and beat him.  

The appellant testified that when he returned to his company 
after he left the stockade, he observed that another soldier 
who had been in some kind of trouble was given extra duty and 
he could tell his spirit had been broken.  The appellant 
testified that after his return, in the back of his mind he 
was always tense and afraid of going back to the stockade 
because of the guard who said he would kill him by having his 
neck broken.  He testified that he did not literally think he 
would be killed, but that he knew what that guard meant.  The 
appellant testified that the most shocking thing to him was 
the complicity of the officers.  He testified that he thought 
it might be possible for a VA doctor or someone else to make 
a connection between these incidents during his confinement 
in Long Binh stockade in 1967 and his subsequent lengthy 
AWOL.  He also testified that he thought he could produce 
witnesses if it would be worth it for him to locate them.  

At the October 2001 hearing, the appellant testified that he 
received medical treatment for a prostate gland infection 
while he was in the stockade in 1967.  The appellant also 
testified that except for the Article 32 investigation, he 
did not see a psychiatrist at any time during service.  

Analysis

Preliminary matters

As noted above, in its October 1997 decision, the Board found 
that the appellant claim was denied on two bases: (1) he  was 
AWOL for a continuous period in excess of 180 days and (2) he 
was sentenced to be dishonorably discharged from service by a 
general court-martial.  The Board also found that the 
appellant had not been shown to have been insane at any time 
during service.  The Board concluded that the character of 
the appellant's discharge from service is a bar to the award 
of VA benefits.  The appellant did not appeal to the Court, 
and the October 1997 Board decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In June 1998, the appellant filed his application to reopen 
his claim regarding whether the character of his discharge is 
a bar to VA benefits.  In a rating decision dated in April 
2000, the RO determined that the appellant was not insane 
when he committed offenses that led to his discharge from 
service, and in an Administrative Decision, also dated in 
April 2000, the RO incorporated the facts of the rating 
decision and concluded that the appellant's discharge from 
service was under conditions that preclude entitlement to VA 
benefits.  

In April 2000, only about a week prior to the RO decisions in 
this case, the Federal Circuit held that the new and material 
standard of 38 U.S.C.A. § 5108 applies to the reopening of a 
claim regardless of the grounds on which the claim was 
previously disallowed.  D'Amico v. West, 209 F.3d 1322, 1325-
26 (2000).  In D'Amico, as in this case, an original claim 
had been disallowed because the claimant had not established 
his status as a veteran.  Therefore, as established under 
D'Amico, if new and material evidence has been submitted, the 
appellant's claim will be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

As discussed earlier, the RO decided the appellant's current 
claim on the merits.  Based on the Federal Circuit's decision 
in D'Amico, the Board concludes that it is under the 
statutory obligation to conduct a de novo review of the issue 
of whether new and material evidence has been submitted.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 5108, 7104(b).  In Barnett, the Federal 
Circuit determined that the issue of whether new and material 
evidence has been submitted is a matter of jurisdiction, and 
that the Board did not have the jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
had been submitted.  Barnett, 83 F.3d at 1384.  Hence, the 
Board will proceed first with a determination of whether new 
and material evidence has been submitted to reopen the claim 
as to whether the character of the appellant's discharge from 
service is a bar to VA benefits.  

The Board further observes that remand to the RO for 
readjudication is not necessary in this case.  In Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this case, the RO decided 
the claim on the merits, giving the appellant's claim more 
consideration that it was due initially.  Further, the 
Board's decision regarding new and material evidence is 
favorable to the appellant, and as is explained later, the 
claimant has been afforded full procedural benefits with 
respect to his claim.  In short, the appellant has not been 
prejudiced by any action of the RO, and further adjudication 
at the RO level is not necessary.  

Discussion

(i.)  Submission of new and material evidence

Since filing to reopen his claim, the appellant has submitted 
statements from a friend and from his grandmother and has 
provided testimony at hearings before RO personnel and before 
the Board.  The appellant's hearing testimony is, in the 
opinion of the Board, new and material evidence with respect 
to the issue of whether the character of his discharge is a 
bar to VA benefits.  His testimony concerning his 
experiences, behavior and mental state prior to his extended 
period of AWOL was not previously of record; it bears 
directly and substantially upon the specific matter under 
consideration; it is not cumulative or redundant.  This 
evidence contributes to a more complete picture of the 
circumstances surrounding the appellant's AWOL.  To this 
extent it is, in the Boards opinion, sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board therefore concludes that the 
appellant's claim that the character of his discharge is not 
a bar to VA benefits is reopened.  

Having concluded that the appellant's claim is reopened, the 
Board must evaluate the claim in light of all the evidence, 
both new and old.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The Board emphasizes that, as noted by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

(ii.)  VCAA considerations

Before the claim may be considered on the merits, it must be 
determined whether VA has fulfilled its statutory duty to 
notify and assist the appellant under the VCAA, the specific 
provisions of which have been set forth in the law and 
regulations section above.  

In this case, the evidence shows, and the appellant does not 
dispute, that he was AWOL for a continuous period in excess 
of 180 days and that his was discharged from service by 
reason of a general court-martial.  Review of the record 
shows that at the time he filed his original claim and during 
the course of that appeal, the RO notified the appellant that 
entitlement to VA benefits based on military service is 
contingent upon discharge from military service under 
conditions other than dishonorable.  The RO explained that 
the criteria on which all character of discharge 
determinations are made are contained in 38 C.F.R. § 3.12.  
In addition, the RO furnished the appellant a comprehensive 
extract of the regulation, including the provision that 
explained that if a person was discharged or released by 
reason of the sentence of a general court-martial, only a 
finding of insanity or a decision of a board of correction of 
records established under 10 U.S.C. 1552 can establish basic 
eligibility to receive VA benefits.  In its October 1997 
decision, the Board outlined the provisions of the underlying 
statute, 38 U.S.C.A. § 5303, and the implementing regulation, 
38 C.F.R. § 3.12, and denied the claim finding that the 
appellant had not been shown to have been insane at any time 
during service.  

After he filed his application to reopen his claim, the 
appellant testified at the April 1999 hearing at the RO.  At 
that time, his attorney specifically stated that as to the 
character of discharge issue it is the appellant's contention 
that at the times he went AWOL, particularly the last period, 
he was in effect insane, as that term is defined in 38 C.F.R. 
§ 3.354.  Having so clearly expressed this contention, the 
Board can certainly infer that the appellant was without 
doubt on notice that proof of insanity is necessary to 
substantiate his claim.  Further, in its April 2000 rating 
decision, which was provided to the appellant, the RO recited 
38 C.F.R. § 3.354, which defines insanity for VA purposes, 
and outlined the evidence it considered in its determination 
regarding whether the appellant was insane at any time during 
service.  In its April 2000 Administrative Decision, also 
provided to the appellant, the RO again referenced 38 C.F.R. 
§ 3.12 and 38 C.F.R. § 3.354 and outlined the evidence it 
considered in making its determination regarding the 
character of discharge.  In addition, the Board notes that in 
its April 2000 letter, which forwarded the rating decision 
and Administrative Decision to the appellant, the RO 
explained to the appellant that he could ask the Service 
Department Discharge Review Board to change the character of 
his discharge and that he could also apply for a correction 
of his military records through the Service Department Board 
for Correction of Military Records.  The RO provided the 
appellant with the appropriate Department of Defense forms 
and pointed out that the address for the Service Department 
is on the back of each form.  In view of the foregoing, it is 
the judgment of the Board that the appellant has ample notice 
that in order for him to prevail insanity must be shown at 
the time of the offense causing his discharge from service.  

In short, the appellant has been provided with ample notice 
of the law and regulations and what evidence is necessary for 
a favorable determination of his claim, most recently in the 
December 2000 statement of the case.  In addition to numerous 
communications from the RO, the Board's October 1997 decision 
served to provide detailed, specific information along these 
lines.  The Board observes that the pertinent law and 
regulations have not been amended since 1997.   

Having reopened the appellant's claim, VA has a duty to make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103A.  The Board is satisfied that all relevant facts have 
been properly developed to the extent possible pursuant to 
VA's statutory duty to assist the appellant in the 
development of his claim.  

Repeated attempts have been made to obtain the appellant's 
complete service medical records, but the National Personnel 
Records Center (NPRC) has certified that medical records 
other than those furnished (and described earlier in this 
decision) are not available.  Service medical records 
submitted by the appellant include copies of the service 
accident reports concerning his back injury and snake bite, 
both of which were also provided by NPRC.  The appellant has 
neither submitted nor identified post-service medical 
evidence that might be relevant to his claim.  In this 
regard, the appellant has testified that he has received no 
psychiatric care since service and has testified that he 
cannot recall the name of a psychologist he saw following an 
auto accident and who recommended he see VA concerning his 
memories of Vietnam.  The Board is aware of no additional 
evidence which is pertinent to the appellant's claim.

The appellant has suggested that he could obtain statements 
from other service members verifying his statements.  
However, it is the judgment of the Board that there is no 
reasonable possibility that lay statements about the 
appellant's behavior and experiences in service together with 
the other evidence could substantiate the appellant's claim.  
Even if any or all these persons could be identified, 
located, and could recall the appellant and events which 
occurred a third of a century ago, it is now well-established 
that as a laypersons, these individuals are not qualified to 
render medical opinions regarding matters calling for 
specialized medical knowledge, such as determinations as to 
sanity.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).   
Further development along these lines would be futile.

In addition, the appellant has requested that he be provided 
a VA examination because he believes that it would 
substantiate his contention that he was insane when he went 
AWOL in service.  

The Board believes that providing the appellant with a 
psychiatric examination in order to determine whether he was 
insane during service would also be a useless exercise.  In 
this regard, the record includes no evidence contemporaneous 
with the appellant's service that indicates he was then 
insane.  Any current examination, more than thirty years 
after the events in question, would necessarily rely on 
history reported by the appellant.  It is the Board's opinion 
that such unverified history would be self-serving and 
unreliable and that a current examination could not reliably 
establish that the appellant was insane in service.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) [a medical 
diagnosis is only as credible as the history on which it is 
based]; see also Swann v. Brown, 5 Vet. App. 229, 233 (1993)
[a medical diagnosis "can be no better than the facts 
alleged by the appellant"].  

The Board accordingly finds that further development of this 
issue in order to obtain an examination or medical opinion is 
not warranted.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [holding that VA has no duty to conduct a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim].

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at two hearings in connection with his 
current claim.

(iii.)  Decision on the merits

As discussed above, the appellant's claim has been denied in 
the past on two bases: he was discharged by reason of a 
sentence of a general court-martial, see 38 C.F.R. 
§ 3.12(c)(2) and  he was AWOL for a continuous period in 
excess of 180 days, see 38 C.F.R. § 3.12(c) (6).  The Board 
has the fundamental authority to decide a claim in the 
alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore separately address both of these 
bases.  In so doing, and as will be demonstrated in short 
order, the Board is aware of "the morass into which one 
descends when attempting to apply this regulation".  Trilles 
v. West, 13 Vet. App. 314, 330 (2000) (Kramer and Steinberg, 
Judges, dissenting).  Specifically with respect to this case, 
it appears that both bases (the discharge by reason of a 
sentence of a general court-martial and the over 180 days of 
AWOL) arise from the same transgression by the appellant.  
Nonetheless, since the regulation appears to set forth two 
separate bases, the Board will provide separate discussions.  
Since the insanity defense found in 38 C.F.R. § 3.12(b) 
applies to both bases, it will be discussed but once.   

Discharge by reason of the sentence of a general court-
martial - 38 C.F.R. § 3.12(c)(2)

The appellant was discharged by reason of the sentence of a 
general court-martial.  Benefits are barred for that reason.  
See 38 C.F.R. § 3.12(c)(2).  The Board wishes to make it 
clear that the November 1975 clemency discharge granted 
pursuant to Presidential Proclamation Number 4313 does not 
serve to set aside the bar to benefits because the appellant 
was discharged by reason of the sentence of a general court-
martial.  See 38 C.F.R. § 3.12(f).

AWOL - 38 C.F.R. § 3.12(c)(6)

The appellant was discharged under other than honorable 
conditions as a result of AWOL for a continuous period of at 
least 180 days, in his case 321 days.  This serves as a bar 
to benefits.  See 38 C.F.R. § 3.12(c)(6).

The Board is of course aware of the "compelling 
circumstances" exception contained in 38 U.S.C.A. § 5303(a) 
and § 3.12(c)(6).  That exception lifts the bar in cases in 
which the claimant "demonstrates to the satisfaction of the 
Secretary that there are compelling circumstances to warrant 
such prolonged unauthorized absence."   Cf. Lane v. Principi, 
16 Vet. App. 78, 84-5 (2002).  The "compelling circumstances" 
exception was discussed by the Board in its October 1997 
decision.

However, there is an exception to the "compelling 
circumstances" exception, involving discharge due to the 
sentence of a general court martial.  This exception, in 
turn, contains within it two exceptions.  The operative 
language is as follows:

However, if a person was discharged or released by 
reason of the sentence of a general court-martial, only 
a finding of insanity (paragraph (b) of this section) or 
a decision of a board of correction of records 
established under 10 U.S.C. [§] 1552 can establish basic 
eligibility to receive Department of Veterans Affairs 
benefits. 
							38 C.F.R. § 3.12(c)(6) 
(2001).

Applying this "murky statutory and regulatory framework" [see 
Trilles, 13 Vet. App. at 330] to the appellant's situation, 
he was discharged from military service under other than 
honorable conditions as a result of AWOL for a continuous 
period of more than 180 days.  The "compelling circumstances" 
exception does not apply because he was discharged or 
released from service by reason of the sentence of a general 
court-martial.  Of the two exceptions to the "general court-
martial" exception to the "compelling circumstances" 
exception, there is no evidence that     
there exists a decision of a board of correction of record 
established under 10 U.S.C. 1552, and the appellant does not 
appear to contend that such a decision exists.  In addition, 
for reasons expressed in detail below, the Board does not 
find that the appellant was insane under 38 C.F.R. § 3.12(b).  
Accordingly, the Board believes that under the circumstances 
presented in the case, 38 C.F.R. § 3.12(c)(6) operates to bar 
VA benefits. 

The insanity defense

The insanity defense applies to both of the bases given 
above.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).

Review of the appellant's testimony and statements concerning 
his behavior when he went AWOL and during the extended AWOL 
period indicate that he did not return to his company because 
he was distracted by alcohol, drugs and women and that he 
stayed AWOL because he was using drugs.  It is, however, the 
appellant's contention that his combat experiences and his 
experiences while confined in the Long Binh stockade in 1967 
rendered him insane at the time he went AWOL in late December 
1967.  

The Board notes that the Court has observed that the only way 
to read the definition of insane in 38 C.F.R. § 3.354(a) so 
as to avoid an absurd result is to apply the phrase "due to 
a disease" to all three circumstances provided for in the 
regulation.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  
Thus, an insane person is one who, due to a disease (1) 
exhibits a more or less prolonged deviation from his normal 
method of behavior; (2) interferes with the peace of society; 
or (3) has so departed from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  See 
also Struck v. Brown, 9 Vet. App. 145, 152 (1996).  

As evidence of insanity, the appellant has repeatedly 
referred to the October 1969 neuropsychiatric evaluation that 
mentioned "defective judgment under stress".  The Board 
notes, however, that in the record the term "defective 
judgment under stress" is listed as a manifestation of 
immature personality, which was the medical diagnosis listed.  
Other manifestations of the personality disorder referred to 
in the evaluation included nomadic habits, uncertain life 
goals, indecisiveness, immaturity and impulsive behavior.  In 
a precedent opinion, VAOPGCPREC 20-97, the VA General Counsel 
observed that in Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
the Court held that 38 C.F.R. § 3.303(c), which states that a 
personality disorder is not a disease or injury for purposes 
of VA disability compensation, is a valid exercise of the 
authority granted to the Secretary of VA.  The General 
Counsel reasoned that because a personality disorder is not a 
disease for VA compensation purposes, behavior which is 
attributable to a personality disorder does not satisfy the 
definition of insanity in 38 C.F.R. § 3.354(a).  VAOPGCPREC 
20-97.  VA General Counsel opinions are binding on the Board.  
38 U.S.C.A. § 7104(c).  In this case, then, the appellant's 
defective judgment under stress as a manifestation of 
immature personality, cannot be evidence of insanity.  

The Board additionally observes in passing that in any event 
the appellant has produced no evidence that "defective 
judgment" amounts to insanity.  The provisions of 38 C.F.R. 
§ 3.354 do not refer to "defective judgment", and the Board 
is aware of no statute, regulation or court decision which so 
holds.  Moreover, even the reference to "defective judgment" 
in the 1969 evaluation was qualified by the words "under 
stress".  This evaluation therefore appears to imply only a 
temporary defect in judgment under certain conditions and 
does not appear to refer to a disease process productive of 
insanity.  Certainly, no such disease is mentioned in the 
report.  

As noted earlier, the appellant's grandmother has reported 
that the appellant became alcoholic and "drug using" during 
service and that since service he has had spells of 
moodiness, depression and sleep problems.  To the extent that 
her statement suggests that a substance abuse disorder may 
have been present in service, it does not support the 
appellant's claim.  VA General Counsel in the 1997 opinion 
held that even assuming that a particular substance-abuse 
disorder is a disease for disability compensation purposes, 
behavior that is generally attributable to such disorders 
does not exemplify the severe deviation from the social norm 
or the gross nature of conduct that is generally considered 
to fall within the scope of the term insanity and therefore 
does not constitute insane behavior under 38 C.F.R. 
§ 3.354(a).  See VAOPGCPREC 20-97.  

The comments of the appellant's grandmother regarding the 
appellant's condition after service do not provide 
information as to his mental status or behavior at the time 
he was AWOL in service and are not relevant to the claim.  
Also, the statement of the friend who reported the 
appellant's current behavior is not relevant to a 
determination of the appellant's mental status at the time he 
was AWOL in service.  Similarly, the reports of VA 
examinations in February 1994 do not address the appellant's 
mental status during service and are also not relevant to the 
claim.  

The only evidence of record indicating that the appellant was 
insane at the time he went AWOL in December 1967 is his own 
assertion that the stress from combat and the alleged brutal 
treatment he received in the stockade made him insane.  This 
lay assertion is not competent medical evidence and cannot 
serve to establish that the appellant was insane at the time 
he went AWOL.  Zang v. Brown, 8 Vet. App. 246, 254 (1995) 
citing Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-95 (1992).  In addition, the 
appellant's statements are viewed by the Board as self-
serving and lacking in credibility in any event, particularly 
in light of other evidence which indicates that he went AWOL 
due to various temptations, particularly illicit drugs.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony].

In short, there is of record no competent evidence that the 
appellant was insane when he went AWOL or at any time during 
his military service.  The Board accordingly rejects the 
appellant's insanity defense under 38 U.S.C. § 5303(b) and 
§ 38 C.F.R. § 3.12(b).  The provisions of 38 U.S.C. § 5303 
and 38 C.F.R. § 3.12(c)(2) and (6) serve to bar the 
appellant's claim for VA benefits.     

In conclusion, for reasons expressed in detail above, the 
Board finds that the preponderance of the evidence is against 
the claim.  The appellant's discharge under conditions other 
than honorable is a bar to VA benefits.  The appeal is 
denied.  


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits.  The appeal is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

